NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



JONATHAN MONSANTO-BERRIO,                     )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D18-436
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed October 10, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Rachael E. Reese of O'Brien Hatfield, P.A.,
Tampa, for Appellant.


PER CURIAM.


              Affirmed.


VILLANTI, BLACK, and SALARIO, JJ., Concur.